Case 3:19-cv-00224-HEH-EWH Document 20 Filed 08/10/20 Page 1 of 2 PageID# 119


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

                                               )
DARLENE C. H., 1                               )
                                               )
        Plaintiff,                             )
                                               )
V.                                             )               CIVIL NO. 3:19cv224-HEH
                                               )
ANDREW M. SAUL,                                )
Commissioner of Social Security,               )
                                               )
        Defendant.                             )


                                    FINAL ORDER
              (Adopting Report and Recommendation of the Magistrate Judge)

        This matter is before the Court on the Report and Recommendation of the

Magistrate Judge (R&R) entered on July 22, 2020 (ECF No. 19). The time to file

objections has expired and neither party has objected to the R&R. Having considered the

matter and deeming it otherwise proper and just to do so, it is hereby ORDERED:

        (1)      The Report and Recommendation of the Magistrate Judge (ECF No. 19) is
                 ACCEPTED and ADOPTED as the OPINION of the Court.

       (2)       Plaintiffs Motion for Summary Judgment (ECF No. 13) is GRANTED in
                 part, and DENIED in part.

        (3)      Defendant's Motion for Summary Judgment (ECF No. 17) is GRANTED
                 in part, and denied in part.

       (4)       The decision of the Commissioner is VACATED and REMANDED
                 pursuant to the fourth sentence of 42 U.S.C. § 405(g).

        Let the Clerk of the Court send a copy of this Final Order to all counsel of record.


1
  The Committee on Court Administration and Case Management of the Judicial Conference of
the United States has recommended that, due to the significant privacy concerns in social
security cases, federal courts should refer to claimants by only their first names and last initials.
Case 3:19-cv-00224-HEH-EWH Document 20 Filed 08/10/20 Page 2 of 2 PageID# 120


      It is so ORDERED.

                                          ~Isl
                                         Henry E. Hudson
                                         Senior United States District Judge
Date: A\Jsu,1    101 2020
Richmond, Virginia
